          Case 7:17-cv-09170-KMK Document 39 Filed 11/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Re: Civil Cases

 18cv4106
 19cv1055
 19cv2916
 20cv6342
 20cv5664
 17cv9170                                                 NOTICE OF TELECONFERENCE
 17cv9174                                                       INFORMATION
 18cv7621
 19cv11270
 18cv6961
 18cv2861
 19cv3811
 20cv4890


KENNETH M. KARAS, United States District Judge:

        For the week of November 16, 2020, the Court will hold all civil conferences, hearings,

and/or oral arguments by telephone. Counsel shall call the following number at the designated

time:

        Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

        Please enter the conference as a guest by pressing the pound sign (#).

        Given that much of the Court is operating remotely and has limited mail capability,

counsel involved in any pro se cases shall mail a copy of this Notice to or otherwise inform the

pro se party of the above teleconference information. Counsel in any pro se inmate cases shall

ensure that the pro se party is on the line before calling the above-referenced number.

        For initial conferences, counsel shall submit a proposed case management and discovery

schedule via ECF by 5 p.m. on the evening before the initial conference.
          Case 7:17-cv-09170-KMK Document 39 Filed 11/13/20 Page 2 of 2




       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.

SO ORDERED.

 Dated:   November 13, 2020
          White Plains, New York

                                                         KENNETH M. KARAS
                                                        United States District Judge




                                               2
